Title: From Thomas Jefferson to Hasting Marks, 12 March 1792
From: Jefferson, Thomas
To: Marks, Hastings


          
            Sir
            Philadelphia Mar. 12. 1792.
          
          I have duly received your favor of Jan. 10. and applied to the Waroffice, from whence I received the paper inclosed, which will answer your enquiry.—It was with great pleasure I was informed by the Secretary at war that he had received the most favorable accounts of your conduct and character as an officer. That these will continue equally meritorious I have much confidence, and sincerely wish they may lead you to the preferment they merit, being with sincerity Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        